Citation Nr: 9915720	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.

(The issue of whether the Department of Veterans Affairs (VA) 
allowed the correct amount of claimed unreimbursed payments 
for medical expenses in calculating the appellant's monthly 
rate of Improved Pension for the period extending from 
December 1, 1993 to the present date is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had active service from February 1944 to May 
1946, from August 1947 to June 1950, and from August 1950 to 
October 1951.

In a September 1998 rating action, the regional office (RO) 
denied entitlement to service connection for sleep apnea.  In 
November 1998, the veteran expressed disagreement with the 
denial.  Because a timely notice of disagreement (NOD) has 
been received, a statement of the case (SOC) must be issued.  
As such, a remand is required.  38 C.F.R. § 19.9 (1998).

Department of Veterans Affairs (VA) regulation provides when 
a NOD is timely filed, the RO must reexamine the claim and 
determine if additional review or development is warranted.  
If no preliminary action is required, or when it is 
completed, the RO must prepare a SOC pursuant to 38 C.F.R. 
§ 19.29 (1998), unless the matter is resolved by granting the 
benefits sought on appeal or the NOD is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(1998); see also Garlejo v. Brown, 10 Vet. App. 227 (1997). 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to service connection for 
sleep apnea and thereafter, issue to the 
veteran a SOC.  The SOC should include 
any pertinent law and regulations that 
were used in the determination, and a 
full discussion of action taken on the 
claim, consistent with the United States 
Court of Appeals for Veterans Claims 
(known as the United States Court of 
Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) 
instruction in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The veteran 
should also be advised that the issuance 
of a substantive appeal is required to 
perfect the appeal.  The applicable 
response time should be allowed.

Thereafter, if in order, the case should be returned to the 
Board of Veterans' Appeals (Board).  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

